DETAILED ACTION
This office action is responsive to the amendment filed 9/23/2022.  Claims 1-20 are pending and under prosecution.
It is noted that this application is now being examined by a different examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap between the inner and outer peripheries of Claim 1 must be shown with element numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al ((US Pub No. 20080228106).

In Regards to Claim 1: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), the urine 5specimen collection apparatus comprising: 
a collection portion comprising an outer periphery (see Robles: Figure 1, element 16, ring) and an inner periphery, the inner periphery being defined by an opening -- fingers 14 define opening (0061) and the “inner most” surface of said fingers defines the inner periphery, best seen in Figure 1-2;
 the opening extending through a width of the collection portion and having a gap between the inner and outer peripheries – gap between fingers 14, best seen in Figure 1, and being configured to receive a urine specimen container therein (see Robles: Figure 2 and Figure 4);  
10a handle portion configured to be gripped by a user during use (see Robles: Figure 1, element 20, grip); and 
a planar component affixed between the handle portion and the collection portion (see Robles: Figure 1, element 22, elongated handle).
However, Robles does not expressly disclose the apparatus made of biodegradable polymer.  Robles does teach the apparatus made of a polymer (0059) and is disposable (0070).
Forte et al teach that it is well-known in the art to made an analogous urine specimen collection apparatus from a biodegradable polymer as an environmentally friendly material for the disposable device (0017).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Robles such that the apparatus is made of biodegradable polymer as taught by Forte et al as an equally as effective type of polymer for the disposable device that would also be more environmentally friendly.


In Regards to Claim 3: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user, and wherein the urine specimen is collected from the human user (see Robles paragraph [0077] “a user…onto a person’s hand” and paragraph 0079 “generally contemplate a user and/or medical personnel manually holding and utilizing the devices”; it is clear from this language that the user would be a human and the specimen collected is from the human user; alternatively, the intended use does not structurally distinguish the claimed invention from the device of Robles).
In Regards to Claim 4: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user, and wherein the urine specimen is collected from an animal (see Robles paragraph [0077] “a user…onto a person’s hand” and paragraph 0079 “generally contemplate a user and/or medical personnel manually holding and utilizing the devices”; it is clear from this language that the user would be a human and the specimen collected is from the human user (which is an animal); alternatively, the intended use does not structurally distinguish the claimed invention from the device of Robles).
In Regards to Claim 5 Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the urine specimen container is perpendicular to the planar component when received through the opening of the collection portion (see Robles: Figure 4).
In Regards to Claim 6: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the opening is located in a center of the collection portion (see Robles: Figure 1).
In Regards to Claim 7: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the collection portion further comprises shaped members cut into or removed from the collection portion (see Robles: Figure 2, elements 14 and 30, and paragraph [0061]).
In Regards to Claim 8: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein each of the shaped members begins at the inner periphery and extends in a direction towards the outer periphery of the collection portion (see Robles: Figure 2, element 30).
In Regards to Claim 9: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the shaped members of the collection portion allow the collection portion to receive differing sized and shaped urine specimen containers (see Robles: Figures 3-5 and paragraph [0064]).
In Regards to Claim 10: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein each of the shaped members 20are spaced equidistant from one another (see Robles: Figure 2, elements 14 and 30).


Claims 2, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al ((US Pub No. 20080228106), further in view of George (US 2020/0085455 A1)(George).

In Regards to Claim 2: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the handle portion is configured perpendicular to the planar component.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the handle portion is configured perpendicular to the planar component (see George: Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle and planar component as taught by Robles as modified by Forte et al with the handle portion configured perpendicular to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	

In Regards to Claim 11: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), the urine specimen collection apparatus comprising:  
16a collection portion and comprising an outer periphery (see Robles: Figure 1, element 16, ring) and an inner periphery, the inner periphery being defined by an opening -- fingers 14 define opening (0061) and the “inner most” surface of said fingers defines the inner periphery, best seen in Figure 1-2;
 the opening extending through a width of the collection portion and having a gap between the inner and outer peripheries – gap between fingers 14, best seen in Figure 1, and being configured to receive a urine specimen container therein (see Robles: Figure 2 and Figure 4);  
5a handle portion, the handle portion being configured to be gripped by a user during use (see Robles: Figure 1, element 20, grip); and the planar component affixed between the handle portion and the collection portion (see Robles: Figure 1, element 22, elongated handle).
However, Robles is silent to the collection portion having a teardrop shape and the handle portion being located perpendicular to the planar component.
Robles also does not expressly disclose the apparatus made of biodegradable polymer.  Robles does teach the apparatus made of a polymer (0059) and is disposable (0070).
Forte et al teach that it is well-known in the art to made an analogous urine specimen collection apparatus from a biodegradable polymer as an environmentally friendly material for the disposable device (0017).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Robles such that the apparatus is made of biodegradable polymer as taught by Forte et al as an equally as effective type of polymer for the disposable device that would also be more environmentally friendly.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the collection portion has a teardrop shape (see George: Figure 1, element 40) and the handle portion is configured perpendicular to the planar component (see George: Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collection component, handle and planar component as taught by Robles as modified by Forte et al with the shape of the collection portion and the handle portion configured perpendicular to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	

In Regards to Claim 12: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein a pointed portion of the 10teardrop shape of the collection portion is affixed to the planar component.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein a pointed portion of the 10teardrop shape of the collection portion is affixed to the planar component (see George: Figure 1; Element 40 is attached to element 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collection portion and planar component as taught by Robles as modified by Forte et al with the shape of the collection portion and how it is affixed to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	
In Regards to Claim 13: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the planar component comprises an inner portion surrounded by an outer perimeter.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the planar component comprises an inner portion surrounded by an outer perimeter (see George paragraph [0037] “inner shaft assembly 20 (FIG. 2) including an inner shaft 22 slidably positioned within the longitudinal bore 14 of the tubular body 12” and Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the planar component as taught by Robles as modified by Forte et al with the planar component comprising an inner portion surrounded by an outer perimeter of George in order to “support the mouth 42 of the adjustable volume specimen bag 40” (see George paragraph [0044]). 

In Regards to Claims 14-15 and 18-20: Robles in combination with Forte et al does not limit the device to particular dimensions.  The guidance that Robles provides includes: 
(1) “The thicknesses or dimensions of the grip 20 and ring 16 and handle 22 provide for rigidity in supporting and manipulating the ring 16 when the cup 12 is located therein and, in particular, when the cup 12 has been filled with a urine specimen” in paragraph 0060; 
(2) “a handle 220 has a cross-sectional shape/size/structure and joint with the ring 222 designed to allow the handle 220 to bear the weight of a filled specimen cup 12, without the ring 222 bending or breaking from the handle 220” in paragraph 0080;
(3) “It should also be noted that, unless described as such, the relative scales of the portions of the devices as illustrated are not intended to be limiting, instead intending to be representational” in paragraph 0081.
From the above teachings, Robles suggests that the size and dimensions of the various components is left up to the designer. Designers typically choose size and dimensions of devices based on, for example, materials, user preferences, and manufacturing issues.  As such, the size and dimensions of the various components are results-effective variables that would have been optimized through routine experimentation based on the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the size and dimensions of the various components so as to obtain the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.
Alternatively, the claimed dimensions of claims 14-15 and 18-20 are not patently distinguishable from the combination since the claimed dimensions do not cause the claimed apparatus to perform any differently from the combination. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
In view of the above, the features of “wherein the outer perimeter comprises a width of  1/8 of an inch” (claim 14), “wherein the inner portion comprises a width of  1/2 of an inch” (claim 15), “wherein the collection portion comprises a length in a range of  3 inches to  4 inches” (claim 18), “wherein the planar component comprises a length of in a range of  6 inches to  7 inches” (claim 19), and “wherein the handle portion comprises a length of  3/4 of an inch, a width of  6 inches, and a thickness of  1/4 of an inch” (claim 20) would have been obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al, further in view of Phippen (US 7,128,352 B1)(Phippen).
In Regards to Claim 4: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user (see Robles paragraph [0077] “a user…onto a person’s hand”; it is clear from this language that the user would be a human and the specimen collected is from the human user).
Phippen teaches a device for collection of a urine specimen wherein the urine specimen is collected from an animal (see Phippen: Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles as modified by Forte et al with the device for collecting a urine specimen from an animal of Phippen in order to collect urine from an animal (see Phippen: Abstract). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al, further in view of Kane et al. (5,147,342)(Kane).
In Regards to Claim 16: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to the inner portion comprises linear components configured in a design.
Kane teaches a system for collecting urine and other body fluids (see Kane: Abstract) with a planar component (see Kane: Figure 1, element 38) wherein the inner portion comprises linear components configured in a design (see Kane: Figure 1, element 38; there is a linear design created into the handle means). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the planar component as taught by Robles as modified by Forte et al with the planar component with linear components configured into a design of Kane in order to have a design that has “the strength to support and handle the wright of the container” to collect urine (see Kane: Column 4, lines 5-15).

In Regards to Claim 17: Robles in combination with Forte et al does not limit the device to particular dimensions.  The guidance that Robles provides includes: 
(1) “The thicknesses or dimensions of the grip 20 and ring 16 and handle 22 provide for rigidity in supporting and manipulating the ring 16 when the cup 12 is located therein and, in particular, when the cup 12 has been filled with a urine specimen” in paragraph 0060; 
(2) “a handle 220 has a cross-sectional shape/size/structure and joint with the ring 222 designed to allow the handle 220 to bear the weight of a filled specimen cup 12, without the ring 222 bending or breaking from the handle 220” in paragraph 0080;
(3) “It should also be noted that, unless described as such, the relative scales of the portions of the devices as illustrated are not intended to be limiting, instead intending to be representational” in paragraph 0081.
From the above teachings, Robles suggests that the size and dimensions of the various components is left up to the designer. Designers typically choose size and dimensions of devices based on, for example, materials, user preferences, and manufacturing issues.  As such, the size and dimensions of the various components are results-effective variables that would have been optimized through routine experimentation based on the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the size and dimensions of the various components so as to obtain the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.
Alternatively, the claimed dimensions of claim 17 are not patently distinguishable from the combination since the claimed dimensions do not cause the claimed apparatus to perform any differently from the combination. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
In view of the above, the features of “wherein each of the linear components comprises a width of  1/8 of an inch” (claim 17) would have been obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al, further in view of Petersilia (US 2016/0089118 A1)(Petersilia).
In Regards to Claim 18: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the collection portion 5comprises a length in a range of  3 inches to  4 inches.
Petersilia teaches a urine specimen collection device (see Petersilia: Abstract) wherein the collection portion 5comprises a length in a range of  3 inches to  4 inches (see Petersilia paragraph [0030] “cup holder body 18 is around 4.75 inches long and around 3.0625 inches wide at its widest point”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles as modified by Forte et al with the urine specimen collection device of Petersilia in order to “properly position the specimen cup under the sample provider’s urethra”  (see Petersilia paragraph [0028]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Forte et al, further in view of Grayson (US 8,465,440 B1)(Grayson). 
In Regards to Claim 19: Robles in combination with Forte et al teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the planar component comprises a length of in a range of  6 inches to  7 inches.
Grayson teaches a urine collection system (see Grayson: Abstract) wherein the planar component comprises a length of in a range of  6 inches to  7 inches (see Grayson: Column 2, lines 23-25 “the shaft 110 is between 4 to 6 inches in length”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles as modified by Forte et al with the urine collection system of Grayson in order to help “a user easily and comfortably collect urine in a clean and sanitary manner” (see Grayson: Column 1, lines 13-14).


Response to Arguments
Applicant’s arguments with respect to claim(s) above in terms of the biodegradable polymer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Forte et al has been set forth to teach said limitation.
Applicant's arguments filed with respect to Robles not teaching a gap between the outer have been fully considered but they are not persuasive.  It is noted that the rejection now defines the inner periphery differently than in the previous office action.  In Figures 1-2 of Robles, fingers 14 define opening (0061) and the “inner most” surface of said fingers defines the inner periphery.  Robles thus provides a gap between the inner and outer peripheries – gap between fingers 14, best seen in Figure 1, and being configured to receive a urine specimen container therein (see Robles: Figure 2 and Figure 4).
It is noted that the term “gap” does not appear in the instant specification; also see Drawing Objection above.  However, it is believed that the gap refers to the space between elements 112A, B, C, D, E, F of Figure 2 as filed.  Robles teaches a similar element, described above.  Clarification is requested regarding the gap element. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791